Title: William B. Sprague to James Madison, 4 April 1829
From: Sprague, William Buell
To: Madison, James


                        
                            
                                Honorable & Dear Sir,
                            
                            
                                
                                    West Springfield Mass:
                                
                                
                            4th. April 1829.
                        
                        
                            
                            
                            
                        
                        
                        I herewith send you the small volume which I mentioned some time since as about to be published, tho’ I
                            confess that it is in all respects so small a concern that I send it without much alacrity. To you, sir, especially, who
                            have had an opportunity of minutely examining the objects, at which I had only time to glance, I have little doubt that it
                            will appear strange that I should have consented to such a publication; but inasmuch as the book is now in the world it is
                            useless for me to feel regrets or make apologies. But I must repeat the request (for I believe I have already made it) that
                            you will not attribute my desire to put it into your hands to any high opinion which I have formed of its merits, but to a
                            disposition to manifest by every means in my power the respect which I bear for your character & the gratitude
                            which I feel for your kindness. I am, Dear Sir, most respectfully, Your Obliged,
                        
                        
                            
                                WB Sprague.
                            
                        
                    